ORDER
PER CURIAM.
Reginald Moorehead (Defendant) appeals from the judgment on his convictions of one count of statutory rape in the first degree, Section 566.032, RSMo 2000, one count of statutory sodomy in the first degree, Section 566.062, RSMo 2000, two counts of child molestation in the first degree, Section 566.067, RSMo 2000, and one count of victim tampering Section 575.270, RSMo 2000. Defendant was sentenced to concurrent terms of twenty-five-years’ imprisonment on each count of sodomy and the count of statutory rape, seven years on each count of child molestation, all to be served consecutively to one-year term for victim tampering in the Missouri Department of Corrections. On appeal, Defendant argues the trial court abused its discretion when it allowed hearsay statements made by the victim during a videotaped interview to be admitted as substantive evidence because such statements lacked sufficient indicia of reliability.
We have reviewed the briefs of the .parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).